

DAVI LUXURY BRAND GROUP
EMPLOYMENT AGREEMENT
February 15, 2011
Confidential


This Employment Agreement (this “Agreement”) is made and entered into by and
between Davi Luxury Brand Group (the “Company”) and J. Bernard Rice
(“Employee”).


1. Employment.


The Company agrees to employ Employee, and Employee agrees to perform his
services exclusively for the Company, on the terms and conditions set forth in
this Agreement.


2. Term.


The term of this Agreement (the “Term”) shall commence on February 15, 2011 (the
“Commencement Date”) and shall, unless terminated sooner pursuant to the
provisions of Section 6, terminate on February 15, 2012.


3. Position and Duties.


During the term of his employment under this Agreement, Employee shall serve as
the “Chief Financial Officer” of the Company. In such position, Employee will
have the authority and responsibility normally attendant to an employee holding
such position and will, among other things, be responsible for overseeing and
managing the Company’s Finance divisions, adhering to the budgets set forth and
approved by the Company, taking direction from his superiors and acting at all
times in the Company’s best interests. From time to time Employee may be asked
to perform other duties for the Company which may include, but shall not be
limited to, sitting on various committees, acting on behalf of the Company for
trade organizations, and/or assisting others in the Company in their divisions.
Employee will at all times perform all of the duties and obligations required of
him by the terms of this Agreement in a loyal and conscientious manner and to
the best of Employee’s ability and experience.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Compensation.


 
(a)
In consideration for all rights and services provided by Employee, Employee
shall receive 50,000 shares of the Company’s common, trading stock on each of
the following dates:



April 1, 2011
July 1, 2011
October 1, 2011
January 1, 2012


 
(b)
In addition to the distribution of shares as set forth herein, the Company shall
compensate Employee for any assistance to the Company unrelated to his duties as
Chief Financial Officer, such as capital raise, marketing clientele in a
mutually agreeable manner.



5. Expenses and Benefits.


Employee shall be entitled to reimbursement for all reasonable and ordinary
expenses incurred by Employee in the course of, and directly related to, the
rendering of services pursuant to this Agreement in accordance with the
Company’s policies for reimbursement of such expenses, and the limitations
thereon, that are in effect at the time such expenses are incurred. Such
expenses shall be supported by reasonable documentation and accepted standards
and rules that the Company will put into place from time to time.


6. Termination.


(a) The Company may terminate Employee’s employment and the Company’s
obligations under this Agreement at any time within the Commencement Date for
any reason, or for no reason, for cause or without cause, and the Company may
terminate Employee’s employment and the Company’s obligations under this
Agreement at any time “for cause,” subject, in each case, only to the
termination compensation requirements set forth in Section 7. The following
shall constitute termination “for cause”:


 
(1)
Employee’s death or permanent disability; or



 
(2)
The Company’s termination of Employee under any of the following circumstances,
which also shall without limitation each be deemed to be a material breach of
this Agreement:



 
(i)
The material breach by Employee of any material covenant contained in this
Agreement or in Exhibit A;



 
(ii)
The material breach by the Employee of any material provision of the Company’s
rules, regulations, policies or procedures in effect from time to time;



 
(iii)
The repudiation or purported termination of this Agreement by Employee (other
than a termination by Employee pursuant to Section 6(b)); or

 
 
2

--------------------------------------------------------------------------------

 
 
 
(iv)
The conviction (by trial or upon a plea) of Employee of a felony involving moral
turpitude;



provided that, with respect to paragraphs (i) and (ii) supra, if the underlying
breach is capable of cure, the basis of a “for cause” termination by the Company
shall only arise if such breach is not cured within thirty (30) days after
written demand for cure is given to Employee by the Company identifying such
breach with reasonable particularity.


(b) Employee may terminate Employee’s employment under this Agreement and the
Company’s obligations under this Agreement if:


 
(1)
The Company materially breaches any material covenant contained in this
Agreement which breach, if capable of cure, is not cured within thirty (30) days
after written demand for cure is given to the Company by Employee identifying
the breach with reasonable particularity; or



 
(2)
The Company assigns to Employee duties and responsibilities substantially
inconsistent with the duties and responsibilities described in Section 3 of this
Agreement and (i) Employee thereafter notifies the Company in writing of the
fact that Employee believes such has occurred, describing with reasonable
particularity the facts upon which such conclusion is based, and (ii) the
Company fails, within forty-five (45) days following receipt of such notice, to
reassign to Employee duties and responsibilities substantially consistent with
those described in Section 3 hereof.



(c) Any termination by the Company or by Employee pursuant to this Section 6
shall be effected by written notice of termination given to the other, and such
termination shall be effective upon the giving of such notice, unless, in the
case of a termination notice given by the Company to Employee, such notice
states that the termination shall become effective on a later date (“Delayed
Termination”), in which case such termination shall become effective on the date
set forth in the notice. In the event of a Delayed Termination, the Company
shall have the right in its sole discretion to determine whether or not Employee
comes into the office and works during the period of time from the date the
notice is given until the termination date; provided that, in any case, Employee
shall be considered a full-time employee of the Company through the termination
date.


7. Compensation Upon Termination.


 
(a)
If the Company terminates Employee’s employment and its obligations under this
Agreement for cause, the Company shall provide earned share distribution as
provided for herein to the date of termination.

 
(b)
If the Company terminates Employee’s employment under this Agreement other than
for cause, then the Company shall pay Employee his accrued compensation through
the term of the Contract and Employee shall become fully invested in all of the
shares.

 
 
3

--------------------------------------------------------------------------------

 
8. Non-Solicitation of Employees.


Employee agrees that he will not at any time during the Term, or during the
twelve-month period following any termination of this Agreement or his
employment hereunder, solicit (directly or indirectly) any employees or then
engaged contractors of the Company to render services as an employee or
contractor for or on behalf of Employee or any other person; provided that with
respect to any such employee or contractor personally recruited to the Company
by Employee after the Commencement Date, such obligation shall be in effect for
the Term and for a period of six (6) months following any such termination.


9. Confidentiality.


The terms of the Confidential Information and Inventions Agreement attached
hereto as Exhibit A are incorporated herein by this reference as if set forth in
full herein and Employee agrees to act in accordance with and be bound by all of
such terms. Employee covenants and agrees to keep the specific terms and
provisions of this Agreement (other than compensation) in strictest confidence
and not to disclose the same to any other person, other than Employee’s legal,
accounting and financial advisers, to the extent necessary in order for them to
discharge their professional responsibilities to Employee.
 
 
4

--------------------------------------------------------------------------------

 
 

10. Rules, Regulations, Policies and Procedures.


Employee acknowledges that he shall perform his services in full compliance with
all of the Company’s rules, regulations, policies and procedures, as the same
may be in effect from time to time.


11. Miscellaneous Provisions.


(a) Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered
properly given if delivered to the address set forth below, in the case of the
Company, or to the address set forth beneath Employee’s signature hereto, in the
case of Employee, by (1) U.S. certified mail, return receipt requested, postage
prepaid, (2) facsimile with confirmation of successful transmission, or (3)
personal delivery. Either party may change his or its address by giving written
notice of the change to the other party in accordance with this provision. Any
notice given prior to the notice of change of address shall not be affected by
the notice of address change.


DAVI LUXURY BRAND GROUP
     
/s/ Parrish Medley
 
Parrish Medley, President
     
J. BERNARD RICE
     
/s/ J. Bernard Rice
 
J. Bernard Rice
 

   
 
5

--------------------------------------------------------------------------------

 